                Case:21-11011-EEB Doc#:20 Filed:03/04/21                                            Entered:03/04/21 19:38:50 Page1 of 3


 Fill in this information to identify the case:
 Debtor name R. Investments, RLLP
 United States Bankruptcy Court for the: DISTRICT OF COLORADO                                                                                         Check if this is an

 Case number (if known):                21-11011                                                                                                      amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Citizens Deposit                                               Guaranty                                                                                              $1,582,076.22
 Bank
 3425 Valley Plaza
 Parkway
 Fort Wright, KY
 41017
 Citizens Deposit                                               Guaranty                                                                                              $1,089,381.12
 Bank
 3425 Valley Plaza
 Parkway
 Fort Wright, KY
 41017
 Cragar Marketing                                               Promissory Note                                                                                         $981,726.03
 Services 401K Plan
 2231 East
 Camelback Road,
 Suite 215
 Phoenix, AZ 85016
 Deb Grass and John                                             Promissory Note                                                                                         $596,000.00
 Kruse
 3411 West 62nd
 Avenue
 Denver, CO 80221
 Edward Traurig                                                 Promissory Note                                                                                         $650,850.00
 3550 Rembrandt
 Road Northwest
 Atlanta, GA 30327
 GL Enterprises LLC                                             Promissory Note                                                                                       $1,549,369.95
 P.O. Box 102136
 Denver, CO 80250
 J.D. Ryan                                                      Promissory Note                                                                                       $3,144,034.00
 Investments, LLC
 3220 West 62nd
 Avenue
 Denver, CO 80222




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case:21-11011-EEB Doc#:20 Filed:03/04/21                                            Entered:03/04/21 19:38:50 Page2 of 3



 Debtor    R. Investments, RLLP                                                                               Case number (if known)         21-11011
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 James M.                                                       Promissory Note                                                                                       $2,800,000.00
 Hay-Arthur
 14880 Zuni Street
 Broomfield, CO
 80023
 Margaret May                                                   Promissory Note                                                                                         $685,895.50
 10834 Irving Court
 Westminster, CO
 80031
 Myles and Katy                                                 Promissory Note                                                                                         $934,842.33
 Fitzgerald
 1117 Calle Largo
 Santa Fe, NM 87501
 Nancy and Hugh                                                 Promissory Note                                                                                       $1,883,808.22
 McCullouh
 375 St. Paul Street
 Denver, CO 80206
 Northview                                                      Promissory Note                                                                                       $2,333,187.56
 Investments, LLC
 2831 Umatilla Street
 Denver, CO 80211
 RARO, LLC                                                      Promissory Note                                                                                         $554,367.12
 13791 East Rice
 Place #102
 Aurora, CO 80015
 RARO, LLC                                                      Promissory Note                                                                                         $823,789.83
 13791 East Rice
 Place #102
 Aurora, CO 80015
 RARO, LLC                                                      Promissory Note                                                                                         $809,174.57
 13791 East Rice
 Place #102
 Aurora, CO 80015
 RARO, LLC                                                      Promissory Note                                                                                         $780,808.72
 13791 East Rice
 Place #102
 Aurora, CO 80015
 Renovatio Capital,                                             Promissory Note                                                                                         $670,323.51
 LLC
 28140 Alfred Moore
 Court
 Bonita Springs, FL
 34135
 Rhonda Higgins                                                 Promissory Note                                                                                         $771,640.00
 3340 West 62nd
 Avenue
 Denver, CO 80221
 Rolla Boys, LLC                                                Judgment                                                                                                $782,740.97
 1101 West Mineral
 Avenue, Suite 101
 Littleton, CO 80120



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case:21-11011-EEB Doc#:20 Filed:03/04/21                                            Entered:03/04/21 19:38:50 Page3 of 3



 Debtor    R. Investments, RLLP                                                                               Case number (if known)         21-11011
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ryan Floyd                                                     Promissory Note                                                                                       $1,121,140.89
 13794 East Caley
 Drive
 Centennial, CO
 80111




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
